Citation Nr: 0109246	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
November 1957.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

A review of both the January 2000 statement of the case and 
the February 2000 supplemental statement of the case reveals 
that the veteran has never been provided with notice of the 
VA regulation governing his claim.  The two pertinent 
sections of 38 C.F.R. § 3.105 (2000), sections (d) and (e), 
provide as follows:

(d) Severance of service connection.  
Subject to the limitations contained in 
§ 3.114 and § 3.957, service connection 
will be severed only where evidence 
establishes that it is clearly and 
unmistakably erroneous (the burden of 
proof being upon the Government). (Where 
service connection is severed because of 
a change in or interpretation  of a law 
or Department of Veterans Affairs issue, 
the provisions of § 3.114 are for 
application.)  A change in diagnosis may 
be accepted as a basis for severance 
action if the examining physician or 
physicians or other proper medical 
authority certifies that, in the light of 
all accumulated evidence, the diagnosis 
on which service connection was 
predicated is clearly erroneous.  This 
certification must be accompanied by a 
summary of the facts, findings, and 
reasons supporting the conclusion.  When 
severance of service connection is 
considered warranted, a rating  proposing 
severance will be prepared setting forth 
all material facts  and reasons.  The 
claimant will be notified at his or her 
latest address of record of the 
contemplated action and furnished 
detailed reasons  therefor and will be 
given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  Unless 
otherwise provided in paragraph (i) of 
this section, if additional evidence is 
not received within that period, final 
rating action will be  taken and the 
award will be reduced or discontinued, if 
in order,  effective the last day of the 
month in which a 60-day period from the 
date of notice to the beneficiary of the 
final rating action expires.

(e) Reduction in evaluation - 
compensation.  Where the reduction in  
evaluation of a service-connected 
disability or employability status is 
considered warranted and the lower 
evaluation would result in a reduction or 
discontinuance of compensation payments 
currently being made, a rating proposing 
the reduction or discontinuance will be 
prepared setting forth all material facts 
and reasons.  The beneficiary will be 
notified at his or her latest address of 
record of the contemplated action and 
furnished detailed reasons therefor, and 
will be given 60 days for the 
presentation of additional evidence to 
show that compensation payments should be 
continued at their present level.  Unless 
otherwise provided in paragraph (i) of 
this section, if additional  evidence is 
not received within that period, final 
rating action will be taken and the award 
will be reduced or discontinued effective 
the last day of the month in which a 60-
day period from the date of notice to the  
beneficiary of the final rating action 
expires. 

Based on a review of the RO's decision in this case, it is 
unclear what standard it used in the reduction of the 
veteran's compensation.  For example, in a December 1999 
decision, the Hearing Officer stated that the "preponderance 
of the evidence" supports the finding that there is no 
evidence of significant disabling residuals associated with 
the service-connected rheumatic heart disease.  This standard 
implies the use of 38 C.F.R. § 3.105(e).  In February 1997, 
the RO effectively found that the veteran's current severe 
cardiovascular disorder was associated with his rheumatic 
heart disease, providing the basis for the total disability 
evaluation.  In the statement of the case issued in January 
2000, the RO found that the service-connected rheumatic heart 
disease and arteriosclerotic heart disorder are "two 
separate entities".  This implies an effective severance of 
service connection of the previously service-connected 
manifestations of arteriosclerotic heart disorder 
(effectively associated with the rheumatic heart disease by 
the RO in February 1997).  The standard of 38 C.F.R. 
§ 3.105(d) is higher than 38 C.F.R. § 3.105(e).  
Clarification from the RO is required on this important 
issue. 

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The act generally mandates a duty to notify the veteran as to 
evidence needed in support of his claim, and to assist the 
veteran in obtaining evidence, such as medical records, 
potentially pertinent to the claim, and, to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The veteran should be asked to 
identify all sources of treatment for his 
cardiovascular disorder.  The RO should 
obtain treatment records from all sources 
identified that are not already of record 
and notify the veteran as to the 
unavailability of any identified records.

2.  The veteran is advised he has the 
right to submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including 38 C.F.R. § 3.105 
(2000).  The RO should also state which 
standard it is using, 38 C.F.R. § 3.105(d) 
or (e), in the adjudication of this case.  
An appropriate period should be allowed 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


